Case 1:19-cv-09236-KPF Document 37 Filed 11/2 bho Pages of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Liebowitz et. al.
-Y-

Ifinex Inc., et al.

  

DOCUMENT
ELECTRONICALLY FILED
DOC #

DATE FILED:

CERTIFICATE OF MAILING

Case No.: _19cev9236 — ( KPF )

 

 

I hereby certify under the penalties of perjury that on the 26! day of November 26, 2019, I

served respondent, Giancarlo Devasini at 87 Avenue Winston Churchill 06190 Roquebrune-Cap-Martin,

France, the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii), one copy of the
following documents: Summons(ECF No. 7) and Complaint (ECF No. 1) with Exhibits 1-51 ECf Nos.

1-1 through 1-51,
by UPS # 1Z 6Y2 F45 DG 9634 3426.

Dated: New York, New York
November 26, 2019

RUBY J, KRAJICK

CLERK OF COURT

/s/Shanee Mcleod
Deputy Clerk

 
19 LBS “1 OF

SHP#! BY2F 45V7 8ZP
SHP KT? 19 LBS
DATE: 22 NOV 2@19

SHIP 85225169123.
TO: GIANCARL) DEVASINI — .
87 AVE WINSTON CHURCHILL.

96199 ROQUEBRUNE-CAP-

 

FRA 060 7-00
MMII

UPS EXPEDITED

TRACKING #: 1Z 6Y2 F45 DG 9634 3426

ian

BILLING: ee PP
SIGNATURE REQUIRE }

TESC: LEGAL Bacs

ISH 19,.@6K 22P 450 17.54 09/2019

SEE ROTICE OM REVERSE tegarding UPS Teams, and notice of Where Bowed by law, i agent fe exper, conkral ard
cortomns purposes. Hespoded from the US, shipper ce hi Ne i hi H,
Regelations. Direnton coatrany to tavi ls prtiblted ADR O19

« Enclose

a The Pos
velid

UPS Worl
Export

THE UNDERS
{PP1), AUT
(HEREAFTER
CENSUS REP
ANY BOCUNE
1H COHKEC?
SOFTHARE &

BY SIGNING
SOF THARE &
WITH U.S.
PROVIDED 1
LaH 18 PRC

SHIPPER AG
CENTERS, F
AMENDED OR
FOR Loss 0
SUBJECT 719
CARRIAGE 0
THTERHATIO
UPS'S LIAB
HO STOPPIN
AHD UPS RE
APPROPRIAT

SOFTHARE &
ADKIRTS TRE

Trackin

Name:

Addrese

Title:

Signet.

SEEROTICEL

 

 

 

 

 

 
